[Cite as In re Guardianship of Rosenberger, 2018-Ohio-3533.]


                                  IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                       LAKE COUNTY, OHIO


IN THE MATTER OF:                                      :       OPINION ON
                                                               RECONSIDERATION
THE GUARDIANSHIP OF                                    :
NORMA ROSENBERGER,
AN INCOMPETENT ADULT                                   :       CASE NO. 2017-L-120



Civil Appeal from the Lake County Court of Common Pleas, Probate Division, Case
No. 2016 GU 0212.

Judgment: Affirmed.


John Patrick Malone, Jr. and Andrew Roger Malone, Malone Law, LLC, 614 West
Superior Avenue, Suite 1150, Cleveland, OH 44113 (For Appellant-Intervenor,
Northwest Trustee & Management Services, LLC).

Patricia J. Schraff and John P. Thomas, Schraff Thomas Law, LLC, 2802 S.O.M.
Center Road, Suite 200, Willoughby Hills, OH 44094 (For Appellee, Norma
Rosenberger).

Glenn E. Forbes, Forbes Law LLC, 166 Main Street, Painesville, OH 44077 (For
Appellee, Susan Doudican).


ON RECONSIDERATION1

DIANE V. GRENDELL, J.

        {¶1}    Appellant, Northwest Trustee & Management Services, LLC, appeals the

denial of its Motion to Intervene in the guardianship proceedings of Norma

Rosenberger.       The issues before this court are whether a party nominated as the

1The Original announcement of the decision, In the Matter of: The Guardianship of Norma Rosenberger,
11th Dist. Lake No. 2017-L-120, 2018-Ohio-2076, released May 29, 2018, is hereby vacated. This
Opinion, issued upon reconsideration, is the court’s journalized decision in this appeal. See App.R.
26(A)(1).
guardian for a prospective ward is entitled to intervene in the guardianship proceedings

when the nomination has been imperfectly executed under Ohio law and whether a

power of attorney is entitled to intervene when it did not receive notice of the hearing on

an application to appoint a guardian for the principal. For the following reasons, we

affirm the decision of the court below.

       {¶2}   On November 16, 2016, Susan Doudican filed an Application for

Appointment of Guardian of Alleged Incompetent [R.C. 2111.03] on behalf of her half-

sister, Norma Rosenberger, in the Lake County Probate Court.

       {¶3}   On December 16, 2016, a hearing was held on the Application before a

probate court magistrate at which Rosenberger and Doudican gave testimony.

       {¶4}   On January 5, 2017, a Magistrate’s Decision was issued finding, “by clear

and convincing evidence that Norma Rosenberger is mentally impaired as a result of

various mental and physical disabilities, and incapable of independently caring for her

person and safeguarding her income and assets.”           The magistrate recommended

Doudican “be appointed the guardian of the person and the estate of Norma

Rosenberger for an indefinite period of time.” The magistrate based her findings on the

following testimony:

                    Ms. Rosenberger is an 84-year old woman diagnosed with
              mixed dementia according to the Statement of Expert Evaluation
              completed on October 14, 2016 by Dr. Ami Hall and filed with the
              Application on November 16, 2016. Dr. Hall noted impairments in
              Ms. Rosenberger’s orientation, thought process, memory,
              concentration and comprehension, and judgment. She found Ms.
              Rosenberger mentally impaired and recommended the
              guardianship be established. * * *

                   Ms. Rosenberger moved to Mentor, Ohio from Spokane,
              Washington in August 2016. Ms. Rosenberger was living alone in
              Spokane prior to her move to Ohio, but Mrs. Doudican stated



                                            2
             during the hearing that she and Ms. Rosenberger visited with each
             other annually in person and maintained regular telephone contact.
             In approximately November 2015, Mrs. Doudican noticed Ms.
             Rosenberger      was     repeating  herself   during    telephone
             conversation[s] and learned Ms. Rosenberger was getting lost while
             driving. On or about March 2016, Mrs. Doudican offered and Ms.
             Rosenberger agreed to move to Ohio to be closer to Mrs. Doudican
             and her family which consists of adult children and younger
             grandchildren. Mrs. Doudican began to make arrangements for
             Ms. Rosenberger’s move to Ohio, finding her an apartment at
             Parker Place in Mentor, Ohio.

                    However, during the process of arranging further Ms.
             Rosenberger’s move to Ohio, Mrs. Doudican learned that Ms.
             Rosenberger engaged Northwest Trustee and Management
             Service, a trust and financial arrangement company located in
             Spokane, sometime in April 2016. According to a letter written to
             Mrs. Doudican by Cam McGillivray who is a Trust Officer and In-
             house Counsel for Northwest, Ms. Rosenberger named Northwest
             as agent under a durable general power of attorney agreement she
             executed on May 16, 2016 replacing Mrs. Doudican as agent in a
             previously executed agreement. Northwest has charged Ms.
             Rosenberger nearly $40,000 in account maintenance fees since
             April 5, 2016, for approximately $1,100,000 under its management.
             Mrs. Doudican explained that Ms. Rosenberger’s funds are actually
             invested with Ameriprise, and suspects Ameriprise is also taking
             investment fees/commissions for its services.

      {¶5}   On January 9, 2017, the probate court adopted the Magistrate’s Decision

and appointed Doudican guardian of Rosenberger’s person and estate.

      {¶6}   On February 9, 2017, Northwest Trustee filed a Motion to Intervene on the

following grounds: “the Ward herein, Norma Rosenberger, in her Financial Durable

Power of Attorney executed on May 12, 2016, named Northwest Trustee as an Agent,

and instructed that any court that received or acted upon a guardianship application was

to deny such application so long as the Agent (Northwest Trustee) was acting under the

Power of Attorney”; “Northwest Trustee is * * * an interested party, necessary for the

adjudication of the rights of all persons with an interest in the property before the Court




                                            3
in the instant Guardianship”; and “Northwest Trustee did not receive due process notice

of the Guardianship application or the evidentiary Hearing, and was deprived of the

opportunity to assert its property rights.”

         {¶7}   On March 17, 2017, Doudican filed a Response to the Motion to Intervene.

         {¶8}   On August 29, 2017, the probate court denied Northwest Trustee’s Motion

to Intervene.

         {¶9}   On September 27, 2017, Northwest Trustee filed a Notice of Appeal. On

appeal, it raises the following assignments of error:

         {¶10} “[1.] The Probate Court erred when it denied the Motion to Intervene filed

by Northwest Trustee, an Interested Party which was nominated as Fiduciary and

Guardian in Norma Rosenberger’s Durable Power of Attorney.”

         {¶11} “[2.] Whether the Probate Court erred in denying the Motion to Intervene

when Northwest Trustee did not receive Due Process Notice of the Guardianship

Application and Hearing, and was thus Denied an opportunity to submit to the Court’s

consideration the rights and obligations of the Principal-Agent relationship created by

Ms. Rosenberger in her Durable Power of Attorney?”

         {¶12} “Guardianship proceedings, including the removal of a guardian, are not

adversarial but rather are in rem proceedings involving only the probate court and the

ward.”    In re Guardianship of Spangler, 126 Ohio St. 3d 339, 2010-Ohio-2471, 933
N.E.2d 1067, ¶ 53; Shroyer v. Richmond, 16 Ohio St. 455, 465 (1866) (“[p]roceedings

for the appointment of guardians, are not inter partes, or adversary in their character,”

but, rather, “are properly proceedings in rem”). “At all times, the probate court is the

superior guardian of wards who are subject to its jurisdiction, and all guardians who are




                                              4
subject to the jurisdiction of the court shall obey all orders of the court that concern their

wards or guardianships.”      R.C. 2111.50(A)(1).     “Because the probate court is the

superior guardian, the appointed guardian is simply an officer of the court subject to the

court’s control, direction, and supervision,” and, “therefore, has no personal interest in

his or her appointment or removal.” Spangler at ¶ 53.

       {¶13} The probate court’s decisions in guardianship proceedings are generally

reviewed under an abuse of discretion standard. In re Estate of Luoma, 11th Dist. Lake

No. 2011-L-006, 2011-Ohio-4701, ¶ 20; In re Guardianship of Bakhtiar, 9th Dist. Lorain

No. 16CA011029, 2017-Ohio-8617, ¶ 8. Concomitantly, “[t]he standard of review for a

motion to intervene is abuse of discretion.” State ex rel. N.G. v. Cuyahoga Cty. Court of

Common Pleas, 147 Ohio St. 3d 432, 2016-Ohio-1519, 67 N.E.3d 728, ¶ 21.

       {¶14} In its first assignment of error, Northwest Trustee asserts the probate court

erred by denying its Motion to Intervene.         As grounds for intervention, Northwest

Trustee argues that “the Durable Power of Attorney in fact nominated and appointed

Northwest Trustee to serve as guardian in the event a court found a guardianship

necessary,” and, therefore, “[i]t was error for the Probate court to deny Northwest

Trustee’s Motion to Intervene as an interested party which had been nominated as

guardian.” Appellant’s brief at 5.

       {¶15} Northwest Trustee relies upon the Financial Durable Power of Attorney

(referenced in the Magistrate’s Decision) executed by Rosenberger on May 16, 2016,

which provides in relevant part:

              It is Principal’s intention by executing this Power of Attorney to
              provide for the administration of Principal’s affairs without the
              necessity of court action or the appointment of a representative
              payee. Principal requests in the strongest possible terms that any



                                              5
              court or government agency that may receive or act upon a petition
              to appoint a guardian, conservator, or representative payee should
              deny such petition so long as Agent is acting under this Power of
              Attorney. If any court or government agency should deem it
              necessary to appoint a fiduciary (including a guardian, conservator,
              or representative payee) in spite of this request, then Principal
              nominates and appoints Agent to serve, and requests Agent be
              given priority for appointment.

       {¶16} Relative to a prospective ward’s capacity to nominate his or her guardian,

the Revised Code provides:

              (A)     A person may nominate in a writing, as described in this
              division, another person to be the guardian of the nominator’s
              person, estate, or both * * *, subject to notice and a hearing
              pursuant to section 2111.02 of the Revised Code. The nomination
              is for consideration by a court if proceedings for the appointment of
              a guardian of the person, the estate, or both, for the person making
              the nomination * * * are commenced at a later time. * * *

              (B)    A person’s nomination, in a writing as described in division
              (A) of this section, of a guardian of the nominator’s person, estate,
              or both * * * is revoked by the person’s subsequent nomination, in a
              writing as described in division (A) of this section, of a guardian of
              the nominator’s person, estate, or both * * *, and, except for good
              cause shown or disqualification, the court shall make its
              appointment in accordance with the person’s most recent
              nomination. * * *

R.C. 2111.121; also R.C. 1337.28(A) (“[i]n a power of attorney, a principal may

nominate a guardian of the principal’s person, estate, or both * * * for consideration by a

court if proceedings for the appointment of a guardian for the principal’s person, estate,

or both * * * are commenced at a later time”); R.C. 2111.10 (“[a]ny appointment of a

corporation as guardian shall apply to the estate only and not to the person”).

       {¶17} In the present case, Rosenberger had nominated Northwest Trustee as

her guardian in a validly executed Durable Power of Attorney. At the December 16,

2016 hearing on the Application for Guardianship, the magistrate conducting the




                                            6
hearing was apprised of the existence of the Power of Attorney, although the document

itself does not appear to have been entered into evidence nor were its substantive

provisions considered. 2 It was attached to Northwest Trustee’s Motion to Intervene as

evidence of Rosenberger’s intent that “any court considering an application for Guardian

(of the estate) should deny the same, and appoint Northwest Trustee to continue to

serve as her financial Agent.”

        {¶18} The law is clear that a probate court, while not bound by a party’s

nomination of a guardian, must at least consider the nomination. In re Guardianship of

MacHaney, 9th Dist. Summit No. 22088, 2004-Ohio-5956, ¶ 15 (“the probate court

abused its discretion in failing to dismiss the guardianship appointment of Joseph and in

failing to consider Willie Mae’s durable power of attorney in which she nominates

Nathanial as her prospective guardian”); In re Medsker, 66 Ohio App. 3d 219, 223, 583
N.E.2d 1091 (“the probate court was required to consider Papay’s nomination” and

“erred in selecting Daniel Medsker as guardian and in failing to consider Papay for this

position”).

        {¶19} Rosenberger’s nomination of Northwest Trustee as guardian, however,

was not the basis on which it sought to intervene in the guardianship proceedings nor

was such appointment requested.               In its proposed objections to the guardianship,

Northwest Trustee asserted that it “has no objection to Susan Doudican serving as the

Guardian of the Person for Norma Rosenberger.” Rather, it claimed that intervention




2. No awareness that Northwest Trustee had been nominated as guardian is evident from the record nor
is it certain that a copy of the Durable Power of Attorney was given to the magistrate. Counsel for
Rosenberger offered a copy to the magistrate which was declined: “I don’t think so. If the judge, if he
wants to see it for himself, I’ll contact you, Mr. Forbes, and you can talk to your client, if you’d like to
release it to the court. I don’t think it’s pertinent, I mean not directly relevant, but okay.”


                                                     7
was “necessary because it is the only way for intervenor Northwest Trustee to assert its

property rights which are based in statute and contract.”

      {¶20} Inasmuch as Northwest Trustee disclaimed any interest in asserting its

nomination as Rosenberger’s guardian, the nomination provision in the May 16, 2016

Power of Attorney did not require the probate court to grant the Motion to Intervene. As

explained further below, Northwest Trustee’s ability to participate in the guardianship

proceedings was not dependent upon it being formally granted the right to intervene.

Irrespective of the Motion to Intervene, Northwest Trustee continued as Rosenberger’s

financial power of attorney until August 29, 2017. In these circumstances, the probate

court did not err by failing to consider Northwest Trustee’s nomination as guardian.

      {¶21} The first assignment of error is without merit.

      {¶22} In the second assignment of error, Northwest Trustee claims it was

entitled to intervene as “an interested party in any application for a guardianship for

Norma Rosenberger” with “the right to perform specific acts on behalf of the principal,

and to receive compensation.” Appellant’s brief at 9.         By not receiving notice that

guardianship proceedings had been instituted, Northwest Trustee’s rights of due

process were violated.

      {¶23} Northwest Trustee’s argument largely rests on its claim to be an

“interested party” under R.C. 2111.02(A), providing that “[a]n interested party includes *

* * a person nominated in a durable power of attorney under section 1337.24 of the

Revised Code or in a writing as described in division (A) of section 2111.121 of the

Revised Code.” Northwest Trustee’s status as Rosenberger’s power of attorney at the

time the Application for Appointment of Guardian was filed is not disputed. Northwest




                                            8
Trustee continued to serve as power of attorney after Doudican’s appointment as

guardian in accord with R.C. 1337.24.

        {¶24} Northwest Trustee’s status as Rosenberger’s power of attorney did not

entitle it to notice of the hearing on the guardianship application under relevant statute,

R.C. 2111.04(A)(2)(a)(i) and (b): “In the appointment of the guardian of an incompetent,

notice shall be served * * * [u]pon the person for whom appointment is sought by

personal service,” and “[u]pon the next of kin of the person for whom appointment is

sought who are known to reside in this state.” In re Guardianship of Baker, 5th Dist.

Fairfield No. 07CA00065, 2008-Ohio-5079, ¶ 38 (“R.C. 2111.04 in unambiguous terms

requires service of notice of the hearing upon only (1) the proposed ward and (2) the

next of kin determined by application of the statute of descent and distribution”).3

        {¶25} Given that Northwest Trustee was not entitled to notice and that its status

as power of attorney survived the establishment of the guardianship, we find no abuse

of discretion in the probate court’s denial of its Motion to Intervene on the grounds that it

did not receive notice.4

        {¶26} We note that, as an interested party, Northwest Trustee was allowed to

participate in guardianship proceedings even without formal intervention. For example,

Northwest Trustee was statutorily authorized to motion the probate court to hold a

hearing on the continued necessity of the guardianship. R.C. 2111.49(C). Even in the

3. We note that the Sixth District, in In re Guardianship of Simmons, 6th Dist. Wood No. WD-02-039,
2003-Ohio-5416, stated that “in order to comply with statutory requirements, the court must provide notice
to the ward and any interested parties even when sua sponte appointing a guardian.” Id. at ¶ 48. The
import of this statement clearly contradicts the words of the statute, which the Simmons court quotes in
the preceding paragraphs. One must either decline to follow Simmons on this point or else construe “any
interested parties” to mean those parties statutory entitled to notice.
4. It was not until May 2, 2017, that counsel for Rosenberger moved the probate court to terminate
Northwest Trustee’s power of attorney. That Motion was served upon Northwest Trustee which duly
opposed the same. The probate court terminated Northwest Trustee’s power of attorney on August 29,
2017.


                                                    9
absence of express statutory authorization, “Ohio courts have recognized that an

interested person may move for the removal of a guardian under [R.C. 2109.24].” In re

Guardianship of Constable, 12th Dist. Clermont Nos. CA2006-08-058 and CA2006-09-

067, 2007-Ohio-3346, ¶ 8. “In fact, review of Ohio case law reveals no instance in

which a moving party was found to be uninterested for purposes of participating in a

guardianship proceeding.” Id. at ¶ 9; Spangler, 126 Ohio St. 3d 339, 2010-Ohio-2471,

933 N.E.2d 1607, at ¶ 58 (even in the absence of “the express or implied power to file a

motion to remove a guardian, * * * the plenary power of the probate court as the

superior guardian allows it to investigate whether a guardian should be removed upon

receipt of sufficient information that the guardian is not acting in the ward’s best

interest”). The docket of the present case confirms Northwest Trustees unhindered

ability to engage in motion practice before the probate court.

      {¶27} The second assignment of error is without merit.

      {¶28} For the foregoing reasons, the Judgment Entry of the Lake County

Probate Court, denying Northwest Trustee’s Motion to Intervene, is affirmed. Costs to

be taxed against the appellant.



CYNTHIA WESTCOTT RICE, J.,

COLLEEN MARY O’TOOLE, J.,

concur.




                                            10